DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,674,235. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,674,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of . 
Claims 17, 18,  and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, and 4, respectively, of U.S. Patent No. 10,674,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2, 3, and 4 of U.S. Patent No. 10,674,235 recite all of the limitations in claims 17, 18, and 19, respectively, of the present invention.
Claims 20, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 6, and 7, respectively, of U.S. Patent No. 10,674,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 5, 6, and 7 of U.S. Patent No. 10,674,235 recite all of the limitations in claims 20, 21, and 22, respectively, of the present invention.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,674,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,674,235 recites all of the limitations in claim 23 of the present invention. 
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,674,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of . 
Claims 25, 26, and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 11, and 12, respectively, of U.S. Patent No. 10,674,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10, 11, and 12 of U.S. Patent No. 10,674,235 recite all of the limitations in claims 25, 26, and 27, respectively, of the present invention.
Claims 28, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 14, and 15, respectively, of U.S. Patent No. 10,674,235. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 13, 14, and 15 of U.S. Patent No. 10,674,235 recite all of the limitations in claims 28, 29, and 30, respectively, of the present invention.

Claims 16-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,225,628 in view of Dorval (US 2009/0051558).
Regarding claims 16, 23, and 24, claim 1 of U.S. Patent No. 10,225,628 recites all of the limitations in claims 16, 23, and 24 of the present invention, but still does not . 
	Claims 17 and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,225,628. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent No. 10,225,628 recites all of the limitations in claims 17 and 25 of the present invention.
Claims 18 and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,225,628. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent No. 10,225,628 recites all of the limitations in claims 18 and 26 of the present invention.
Claims 19 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,225,628. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent No. 10,225,628 recites all of the limitations in claims 19 and 27 of the present invention.
Claims 20 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,225,628. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of U.S. Patent No. 10,225,628 recites all of the limitations in claims 20 and 28 of the present invention.
Claims 21 and 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,225,628. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of U.S. Patent No. 10,225,628 recites all of the limitations in claims 21 and 29 of the present invention.
Claims 22 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,225,628. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of U.S. Patent No. 10,225,628 recites all of the limitations in claims 22 and 30 of the present invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                      Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
August 4, 2021